Exhibit 10.1

CALGON CARBON CORPORATION

STOCK OPTION PLAN

(As amended and restated through February 14, 2006)

The purposes of the Stock Option Plan (the “Plan”) are to encourage eligible
employees of Calgon Carbon Corporation (the “Company”) and any other corporation
in the Chain, as defined below, including officers who are employees, to
increase their efforts to make the Company and each Subsidiary more successful,
to provide an additional inducement for such individuals to remain with the
Company or a Subsidiary, to reward such individuals by providing the opportunity
to acquire Common Stock of the Company (“Common Stock”) on favorable terms and
to provide a means through which the Company may attract able persons to enter
the employ of the Company or one of its Subsidiaries. The “Chain” shall mean all
corporations in an unbroken chain of corporations including the Company, in
which each of the corporations other than the last corporation in the chain owns
stock possessing at least fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain. “Subsidiary” shall mean any corporation in the Chain directly or
indirectly controlled by the Company.

SECTION 1

Administration

The Plan shall be administered by a Committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”) and consisting of not less than
two members of the Board, each of whom at the time of appointment to the
Committee and at all times during service as a member of the Committee shall be
(i) “Non-Employee Directors” as then defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor Rule and (ii) an “outside director” under Section 162(m)(4)(C) of the
Internal Revenue Code of 1986 (the “Code”), or any successor provision.

The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, or as to grants or awards under the Plan, shall be subject to the
determination of the Committee which shall be final and binding.

The Committee shall keep records of action taken at its meetings, a majority of
the Committee shall constitute a



--------------------------------------------------------------------------------

quorum at any meeting and the acts of a majority of the members present at any
meeting at which a quorum is present, or acts approved in writing by a majority
of the Committee, shall be the acts of the Committee.

SECTION 2

Eligibility

Those employees (“Key Employees”) of the Company or any Subsidiary (including,
but not limited to, covered employees as defined in Section 162(m)(3) of the
Code, or any successor provision) who are important to the management, growth or
protection of the business of the Company or any Subsidiary shall be eligible to
receive stock options (with or without stock appreciation rights) and to receive
restricted or restricted performance share awards as described herein.

Stock options (with or without stock appreciation rights) may be granted and
restricted or restricted performance shares may be awarded to any person
conditional upon such person’s becoming a Key Employee of the Company or any
Subsidiary, but any such options or rights or restricted or restricted
performance shares shall be deemed granted or awarded as of the date such person
becomes such a Key Employee and shall be null and void unless that occurs before
a date specified by the Committee and not more than six months after the
Committee acts to grant such options or rights or award such restricted or
restricted performance shares.

Subject to the provisions of the Plan, the Committee shall have full and final
authority, in its discretion, to grant stock options (with or without stock
appreciation rights) and to award restricted or restricted performance shares as
described herein and to determine the individuals to whom any such grant or
award shall be made and the number of shares to be covered by each stock option.
In determining the eligibility of any individual, as well as in determining the
number of shares covered by each grant of a stock option or award of restricted
or restricted performance shares, the Committee shall consider the position and
the responsibilities of the individual being considered, the nature and value to
the Company or a Subsidiary of his or her services, his or her present and/or
potential contribution to the success of the Company or a Subsidiary and such
other factors as the Committee may deem relevant.

SECTION 3

Shares Available under the Plan

Effective April 1999, the aggregate number of shares of Common Stock available
under the Plan, as adjusted to reflect stock splits and distributions by the
Company, was 6,838,640 shares. Immediately prior to the date of the amendment
and restatement of the Plan, after adjustment to reflect the past transfer of
100,000 shares to the 1993 Directors’ Stock Option

 

2



--------------------------------------------------------------------------------

Plan, the remaining aggregate number of shares of Common Stock which may be
issued or delivered under the Plan upon exercise of stock options is
3,320,240 shares (consisting of 2,528,150 shares reserved for outstanding stock
options and 792,090 shares available for stock options which have not yet been
granted or for awards of restricted or restricted performance shares), subject
to adjustment and substitution as set forth in Section 6. As of the date of the
amendment and restatement, an additional 1,500,000 shares are available under
the Plan, subject to adjustment and substitution as set forth in Section 6. All
shares under the Plan are available to grant incentive stock options.

In addition, if non-alternative stock appreciation rights are granted together
with any stock option with the effect provided in Section 5(D)(1), up to one
additional share of Common Stock may be issued or delivered under the Plan in
payment of such stock appreciation rights for each share issued or delivered
upon the exercise of such stock option. If alternative stock appreciation rights
are granted together with any stock option with the effect provided in
Section 5(D)(2), upon the exercise of any such alternative stock appreciation
rights in lieu of the related stock option, the number of shares which may be
issued or delivered under the Plan upon the exercise of stock options shall be
reduced by the number of shares, if any, issued or delivered in payment of such
alternative stock appreciation rights. The shares which may be issued or
delivered under the Plan may be either authorized but unissued shares or
treasury shares or partly each, as shall be determined by the Board.

Except as provided in the preceding paragraph, if any stock option granted under
the Plan is cancelled by mutual consent or terminates or expires for any reason
without having been exercised in full, the number of shares subject to such
stock option shall again be available for the purposes of the Plan. If shares of
Common Stock are forfeited to the Company pursuant to the restrictions
applicable to restricted or restricted performance shares awarded under the
Plan, the shares so forfeited shall again be available for purposes of the Plan.

SECTION 4

Grant of Stock Options and Stock Appreciation Rights

and Awards of Restricted or Restricted Performance Shares

The Committee shall have authority, in its discretion, (a) to grant “incentive
stock options” pursuant to Section 422 of the Code to grant “nonstatutory stock
options” (stock options which do not qualify under Section 422 or Section 423 of
the Code) or to grant both types of stock options (but not in tandem), (b) to
award restricted shares and (c) to award restricted performance shares, all as
provided herein. The Committee shall also have authority, in its discretion, to
grant alternative or non-alternative stock appreciation rights together with
stock options with the effect provided in Section 5(D).

 

3



--------------------------------------------------------------------------------

Stock appreciation rights granted together with a stock option may only be
granted at the time such stock option is granted.

The maximum number of stock appreciation rights, restricted shares and
restricted performance shares which may be issued from the additional 1,500,000
shares added to the Plan on February 4, 2005 shall be 1,250,000, subject to
adjustment and substitution as set forth in Section 6. The maximum number of
shares as to which stock options (with or without stock appreciation rights) may
be granted and as to which restricted performance shares may be awarded under
the Plan to any one employee in any one calendar year is 200,000 shares, subject
to adjustment and substitution as set forth in Section 6. For the purposes of
this limitation, any adjustment or substitution made pursuant to Section 6 with
respect to the maximum number of shares set forth in the preceding sentence
shall also be made with respect to any shares subject to stock options or
restricted or restricted performance share awards previously granted under the
Plan to such employee.

Notwithstanding any other provision contained in the Plan or in any agreement
referred to in Section 5(G), but subject to the last two sentences of this
paragraph, the aggregate fair market value, determined as provided in
Section 5(H) on the date of grant, of the shares with respect to which incentive
stock options are exercisable for the first time by a grantee during any
calendar year under all plans of the Company employing such grantee, any parent
or subsidiary corporation of such corporation and any predecessor corporation of
any such corporation shall not exceed $100,000. Any purported grants of
incentive stock options in excess of such $100,000 shall be deemed to be grants
of nonstatutory stock options. If the date on which one or more of such
incentive stock options could first be exercised would be accelerated pursuant
to any provision of the Plan or any stock option agreement, and the acceleration
of such exercise date would result in a violation of the limitation set forth in
the second preceding sentence, then, notwithstanding any such violation, but
subject to the provisions of the next succeeding sentence, the exercise dates of
such incentive stock options shall nevertheless be accelerated with the exercise
dates of the incentive stock options with the lowest option prices being
accelerated to the earliest such dates and with any remaining options being
converted in whole or in part to nonstatutory stock options. A grantee may, with
the consent of the Committee, choose not to accelerate the exercise date of any
such incentive stock options which would violate the $100,000 limitation set
forth in the first sentence of this paragraph by indicating his or her decision
to do so in writing to the Committee within 10 days after such acceleration
would have otherwise become effective.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, without the prior approval
of the stockholders of the Company, options and stock appreciation rights issued
under the Plan shall not be repriced, replaced or regranted through
cancellation, or by lowering the option exercise price of a previously granted
award and, further with respect to stock appreciation rights, none of the
foregoing shall be permitted if the same would cause the stock appreciation
rights to provide for a deferral of compensation within the meaning of
Section 409A of the Code.

SECTION 5

Terms and Conditions of Stock Options and

Stock Appreciation Rights

Stock options and stock appreciation rights granted under the Plan shall be
subject to the following terms and conditions:

(A) The purchase price at which each stock option may be exercised (the “option
price”) shall be such price as the Committee, in its discretion, shall determine
but shall not be less than one hundred percent (100%) of the fair market value
per share of the shares of Common Stock covered by the stock option on the date
of grant, except that in the case of an incentive stock option granted to an
individual who, immediately prior to such grant owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Subsidiary (a “Ten Percent Employee”), the option price shall
be not less than 110% of such fair market value on the date of grant. For
purposes of this Section 5(A), the fair market value of the Common Stock shall
be determined as provided in Section 5(H). For purposes of this Section 5(A), an
individual shall be considered as owning not only shares of Common Stock owned
individually but also all shares that are at the time owned, directly or
indirectly, by or for the spouse, ancestors, lineal descendants and brothers and
sisters (whether by the whole or half blood) of such individual, and shall also
be considered as owning proportionately any shares owned, directly or
indirectly, by or for any corporation, partnership, estate or trust in which
such individual shall be a shareholder, partner or beneficiary.

(B) The option price shall be payable in cash; provided, however, that in lieu
of cash a grantee may, if authorized by the Committee at the time of grant, in
the case of an incentive stock option, or at any time, in the case of a
nonstatutory stock option, pay the option price in whole or in part by tendering
to the Company shares of Common Stock owned by the grantee and having a fair
market value on the date of exercise of the stock option,

 

5



--------------------------------------------------------------------------------

determined as provided in Section 5(H), equal to the option price for the shares
being purchased (except that (i) any portion of the option price representing a
fraction of a share shall in any event be paid in cash and (ii) no shares of
Common Stock which have been held for less than six months may be delivered in
payment of the option price of a stock option). The option price shall be
payable at such time or times as the Committee, in its discretion, shall
determine. Delivery of shares, if authorized, may also be accomplished through
the effective transfer to the Company of shares held by a broker or other agent.
The Company will also cooperate with any person exercising a stock option who
participates in a cashless exercise program of a broker or other agent under
which all or part of the shares received upon exercise of the stock option are
sold through the broker or other agent or under which the broker or other agent
makes a loan to such person. Notwithstanding the foregoing, unless the
Committee, in its discretion, shall otherwise determine at the time of grant in
the case of an incentive stock option, or at any time in the case of a
nonstatutory stock option, the exercise of the stock option shall not be deemed
to occur and no shares of Common Stock will be issued by the Company upon
exercise of the stock option until the Company has received payment of the
option price in full. The date of exercise of a stock option shall be determined
under procedures established by the Committee, and as of the date of exercise
the person exercising the stock option shall be considered for all purposes to
be the owner of the shares with respect to which the stock option has been
exercised. Payment of the option price with shares shall not increase the number
of shares of Common Stock which may be issued or delivered under the Plan as
provided in Section 3.

(C) No nonstatutory stock option shall be exercisable after the expiration of
ten years from the date of grant. No incentive stock option shall be exercisable
after the expiration of ten years (five years, in the case of a Ten Percent
Employee) from the date of grant. Subject to this Section 5(C) and Sections
5(F), 5(G) and 5(I), and the other provisions of the Plan, stock options may be
exercised at such times, in such amounts and subject to such restrictions as
shall be determined, in its discretion, by the Committee.

(D)(1) If non-alternative stock appreciation rights are granted together with a
stock option, such stock appreciation rights shall entitle the person or persons
who are entitled to exercise the related stock option, upon exercise of the
related stock option, or any portion thereof, to receive from the Company (in
addition to the shares to be received upon exercise of the related stock option)
that number of shares of Common Stock having an aggregate fair market value,
determined as provided in

 

6



--------------------------------------------------------------------------------

Section 5(H), on the date of exercise of the related stock option equal to the
excess of the fair market value of one share of Common Stock over the option
price per share payable pursuant to the related stock option times the number of
shares covered by the related stock option, or portion thereof, which is
exercised. No fractional shares shall be issued or delivered nor shall cash be
paid in lieu of any fractional shares. The Committee shall have authority, in
its discretion, to determine at any time that all or any part of the obligation
of the Company with respect to non-alternative stock appreciation rights (other
than those granted together with incentive stock options) shall be paid in cash
if and only if the payment of cash upon exercise of the stock appreciation
rights would not cause the stock appreciation rights to provide for a deferral
of compensation within the meaning of Section 409A of the Code.

(2) If alternative stock appreciation rights are granted together with a stock
option, such stock appreciation rights shall entitle the person or persons who
are entitled to exercise the related stock option to surrender unexercised the
related stock option, or any portion thereof, and to receive from the Company in
exchange therefor that number of shares of Common Stock having an aggregate fair
market value, determined as provided in Section 5(H), on the date of exercise of
the alternative stock appreciation rights equal to the excess of the fair market
value of one share of Common Stock on such date of exercise over the option
price per share payable pursuant to the related stock option times the number of
shares covered by the related stock option, or portion thereof, which is
surrendered. Alternative stock appreciation rights granted together with an
incentive or non-statutory stock option shall not be exercisable, however,
unless the fair market value per share of the Common Stock on the date of
exercise, determined as provided in Section 5(H), exceeds the option price per
share payable pursuant to such incentive stock option. No fractional shares
shall be issued or delivered nor shall cash be paid in lieu of any fractional
shares. The Committee shall have authority, in its discretion, to determine at
any time that all or any part of the obligation of the Company with respect to
alternative stock appreciation rights shall be paid in cash if and only if the
payment of cash upon exercise of the stock appreciation rights would not cause
the stock appreciation rights to provide for a deferral of compensation within
the meaning of Section 409A of the Code.

(E) No stock option or stock appreciation rights shall be transferable by the
grantee other than by Will, or if the grantee dies intestate, by the laws of
descent and distribution of the state of domicile of the grantee at the

 

7



--------------------------------------------------------------------------------

time of death, and each stock option and stock appreciation right shall be
exercisable during the lifetime of the grantee only by the grantee.

(F) Unless otherwise determined by the Committee and provided in the stock
option agreement referred to in Section 5(G) or an amendment thereto:

(i) If the employment of a grantee who is not a Disabled Grantee as defined in
clause (ii) below is voluntarily terminated with the consent of the Company or a
Subsidiary and the Company consents to such exercise, or if a grantee retires
under any retirement plan of the Company or a Subsidiary, any then outstanding
incentive stock option held by such grantee shall be exercisable (to the extent
exercisable on the date of termination of employment) by such grantee at any
time prior to the expiration date of such incentive stock option or within three
months after the date of termination of employment, whichever is the shorter
period;

(ii) If the employment of a grantee who is disabled within the meaning of
Section 422(c)(6) (formerly Section 422A(c)(7)) of the Code (a “Disabled
Grantee”) is voluntarily terminated with the consent of the Company or a
Subsidiary, any then outstanding incentive stock option held by such Disabled
Grantee shall be exercisable (to the extent exercisable on the date of
termination of employment) by such Disabled Grantee at any time prior to the
expiration date of such incentive stock option or within one year after the date
of termination of employment, whichever is the shorter period;

(iii) If the employment of a grantee who holds a nonstatutory stock option is
voluntarily terminated with the consent of the Company or a Subsidiary and the
Company consents to such exercise, or if such grantee retires under any
retirement plan of the Company or a Subsidiary, any then outstanding
nonstatutory stock option held by such grantee shall be exercisable (to the
extent exercisable on the date of termination of employment) by such grantee at
any time prior to the expiration date of such nonstatutory stock option or
within one year after the date of termination of employment, whichever is the
shorter period; and

(iv) Following the death of a grantee, either during employment or after
termination of employment during a period when a stock option is exercisable as
provided in clauses (i), (ii) or (iii) above, any outstanding stock option held
by the grantee at the

 

8



--------------------------------------------------------------------------------

time of death shall be exercisable in whole or in part (whether or not so
exercisable on the date of the death of the grantee but subject to the
provisions of Section 4) by the person or persons entitled to do so under the
Will of the grantee, or, if the grantee shall fail to make testamentary
disposition of such stock option or shall die intestate, by the legal
representative of the grantee, in either case at any time prior to the
expiration date of such stock option or within one year after the date of death,
whichever is the shorter period.

If the employment of a grantee terminates for any reason other than as set forth
above in this Section 5(F), the rights of such grantee under any then
outstanding stock option and stock appreciation rights shall terminate at the
time of such termination of employment. In addition, if a grantee engages in the
operation or management of a business, whether as owner, partner, officer,
director, employee or otherwise, and whether during or after termination of
employment by the Company or a Subsidiary, which is then in competition with the
Company or a Subsidiary, the Committee may in its discretion immediately
terminate all stock options and stock appreciation rights held by such grantee.

Whether termination of employment is a voluntary termination with consent of the
Company or a Subsidiary and whether a grantee is disabled within the meaning of
Section 422(c)(6) of the Code shall be determined in each case by the Committee
and any such determination by the Committee shall be final and binding.

(G) All stock options and stock appreciation rights shall be confirmed by a
stock option agreement, or amendment thereto, which shall be executed by the
President or any Vice President on behalf of the Company and by the individual
to whom such stock options or stock appreciation rights are granted. The
provisions of such agreements need not be identical.

(H) Fair market value of the Common Stock shall be the mean between the
following prices, as applicable, for the date as of which fair market value is
to be determined as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon):
(a) if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the NYSE
Composite Transactions listing for such date, (b) if the Common Stock is not
listed on such exchange, the highest and lowest sales prices per share of Common
Stock for such date on (or on any composite index including) the principal
United States securities exchange registered

 

9



--------------------------------------------------------------------------------

under the Exchange Act on which the Common Stock is listed or (c) if the Common
Stock is not listed on any such exchange, the highest and lowest sales prices
per share of the Common Stock for such date on the National Association of
Securities Dealers Automated Quotations System or any successor system then in
use (“NASDAQ”). If there are no such sale price quotations for the date as of
which fair market value is to be determined but there are such sale price
quotations within a reasonable period both before and after such date, then fair
market value shall be determined by taking a weighted average of the means
between the highest and lowest sales prices per share of the Common Stock as so
quoted on the nearest date before and the nearest date after the date as of
which fair market value is to be determined. The average should be weighted
inversely by the respective numbers of trading days between the selling dates
and the date as of which fair market value is to be determined. If there are no
such sale price quotations on or within a reasonable period both before and
after the date as of which fair market value is to be determined, then fair
market value of the Common Stock shall be the mean between the bona fide bid and
asked prices per share of Common Stock as so quoted for such date on NASDAQ, or
if none, the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the nearest trading date after the
date as of which fair market value is to be determined, if both such dates are
within a reasonable period. The average is to be determined in the manner
described above in this Section 5(H). If the fair market value of the Common
Stock cannot be determined on the basis previously set forth in this
Section 5(H) on the date as of which fair market value is to be determined, the
Committee shall in good faith determine the fair market value of the Common
Stock on such date. Fair market value shall be determined without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(I) The obligation of the Company to issue shares of the Common Stock under the
Plan shall be subject to (i) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Company, (ii) the condition that the
shares shall have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange, if any, on which the shares of Common Stock
may then be listed and (iii) all other applicable laws, regulations, rules and
orders which may then be in effect.

(J) Notwithstanding any other provision of this Section 5 or any other provision
of the Plan or any stock option agreement or an amendment thereto, any grantee
who has made a hardship withdrawal from the Calgon Carbon

 

10



--------------------------------------------------------------------------------

Corporation Thrift/Savings Plan shall be prohibited, for a period of twelve
(12) months following such hardship withdrawal, from exercising any stock option
granted under the Plan in such a manner and to the extent that the exercise of
such stock option would result in an employee elective contribution or an
employee contribution to an employer plan within the meaning of Treasury
Regulation § 1.401(k)-1(d)(2)(iii)(B)(3) or any successor regulation thereto.

Subject to the foregoing provisions of this Section 5 and the other provisions
of the Plan, any stock option or stock appreciation rights granted under the
Plan shall be subject to such other terms and conditions as the Committee shall
deem advisable.

SECTION 5A

Terms and Conditions of Restricted and

Restricted Performance Share Awards

Restricted and restricted performance share awards shall be evidenced by a
written agreement in a form prescribed by the Committee, in its discretion,
which shall set forth the number of shares of the Common Stock awarded, the
restrictions imposed thereon (including, without limitation, restrictions on the
right of the grantee to sell, assign, transfer or encumber such shares while
such shares are subject to other restrictions imposed under this Section 5A),
the duration of such restrictions, events (which may, in the discretion of the
Committee, include termination of employment or performance-based events) the
occurrence of which would cause a forfeiture of the restricted or restricted
performance shares and such other terms and conditions as the Committee in its
discretion deems appropriate. Restricted and restricted performance share awards
shall be effective only upon execution of the applicable restricted or
restricted performance share agreement on behalf of the Company by the Chief
Executive Officer (if other than the President), the President or any Vice
President, and by the awardee. The provisions of such agreements need not be
identical. Awards of restricted or restricted performance shares shall be
effective on the date determined, in its discretion, by the Committee.

Following a restricted or restricted performance share award and prior to the
lapse or termination of the applicable restrictions, the share certificates
representing the restricted or restricted performance shares shall be held by
the Company in escrow together with related stock powers in blank signed by the
grantee. Except as provided in Section 6, the Committee, in its discretion, may
determine that dividends and other distributions on the shares held in escrow
shall not vest or be paid to the awardee until the lapse or termination of the
applicable restrictions on such shares. Such dividends or other distributions
shall not bear interest. Upon the lapse or

 

11



--------------------------------------------------------------------------------

termination of the applicable restrictions (and not before such time), the share
certificates representing the restricted or restricted performance shares and
unpaid dividends, if any, shall be delivered to the grantee. From the date a
restricted or restricted performance share award is effective, the grantee shall
be a shareholder with respect to all the shares represented by the share
certificates for the restricted or restricted performance shares and shall have
all the rights of a shareholder with respect to the restricted or restricted
performance shares, including the right to vote the restricted or restricted
performance shares and to receive all dividends and other distributions paid
with respect to the restricted or restricted performance shares, subject only to
the preceding provisions of this paragraph and the other restrictions imposed by
the Committee.

Neither this Section 5A nor any other provision of the Plan shall preclude an
awardee from transferring or assigning restricted or restricted performance
shares to (i) the trustee of a trust that is revocable by such awardee alone,
both at the time of the transfer or assignment and at all times thereafter prior
to such awardee’s death or (ii) the trustee of any other trust to the extent
approved in advance by the Committee in writing. A transfer or assignment of
restricted or restricted performance shares from such trustee to any person
other than such awardee shall be permitted only to the extent approved in
advance by the Committee in writing, and restricted or restricted performance
shares held by such trustee shall be subject to all of the conditions and
restrictions set forth in the Plan and in the applicable agreement as if such
trustee were a party to such agreement.

With respect to restricted performance shares, the Committee, in its discretion,
may award restricted performance shares which shall be earned by a grantee based
on the level of performance over a specified period of time by the Company, a
Subsidiary or Subsidiaries, any branch, department or other portion thereof or
the grantee individually, as determined by the Committee. For the purposes of
the grant of restricted performance shares, the following definitions shall
apply:

(i) “Performance Period” shall mean an accounting period of the Company or a
Subsidiary of not less than one year, as determined by the Committee in its
discretion.

(ii) “Performance Target” shall mean that level of performance established by
the Committee which must be met in order for the restricted performance shares
to be fully earned. The Performance Target may be expressed in terms of Common
Stock fair market value, revenues, net profit and/or earnings per share,
percentage of profitability which are return on assets or return on equity,
asset growth or maintenance, ratio of capital to assets or such other similar
level or levels of accomplishment by the

 

12



--------------------------------------------------------------------------------

Corporation, a Subsidiary or Subsidiaries, any division, branch, department or
other portion thereof or the grantee individually as may be established or
revised from time to time by the Committee.

(iii) “Minimum Target” shall mean a minimal level of performance established by
the Committee which must be met before any part of the restricted performance
shares is earned. The Minimum Target may be the same as or less than the
Performance Target in the discretion of the Committee.

A Performance Target and/or Minimum Target will be established not later than 90
days after the commencement of the Performance Period to which it relates (or
not later than after 25 percent of the Performance Period has expired, if less),
provided that any such target must be established when the outcome is
substantially uncertain.

A grantee shall earn the restricted performance shares in full by meeting the
Performance Target for the Performance Period (in addition to any time vesting
requirements determined by the Committee). If the Minimum Target has not been
attained at the end of the Performance Period, no part of the restricted
performance shares shall have been earned by the grantee. If the Minimum Target
is attained but the Performance Target is not attained, the portion of the
restricted performance shares earned by the grantee shall be such portion as is
established by the Committee at the time of grant.

Shares which do not vest due to failure to meet performance targets will be
forfeited. Awards of restricted performance shares by the Committee need not be
made every year.

It is intended that any compensation received by grantees of restricted
performance shares will qualify as performance-based compensation under
Section 162(m) of the Code and this portion of Section 5A shall be interpreted
consistently with that intention.

SECTION 6

Adjustment and Substitution of Shares

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of Common Stock, (i) the number of shares of Common Stock then
subject to any outstanding stock options, (ii) the number of shares of the
Common Stock which may be issued under the Plan but are not subject to
outstanding stock options and (iii) the maximum number of shares as to which
stock options may be granted and as to which restricted or restricted
performance shares may be awarded under the Plan to any employee under Section 4
on the date fixed for determining the stockholders entitled to receive such
stock dividend or distribution shall be adjusted by adding thereto the

 

13



--------------------------------------------------------------------------------

number of shares which would have been distributable thereon if such shares had
been outstanding on the date fixed for determining the shareholders entitled to
receive such stock dividend or distribution. Shares of Common Stock so
distributed with respect to any restricted or restricted performance shares held
in escrow, shall also be held by the Company in escrow and shall be subject to
the same restrictions as are applicable to the restricted or restricted
performance shares on which they were distributed.

If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Company or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then there shall be substituted for each share of
Common Stock subject to any then outstanding stock option or stock appreciation
rights, for each share of Common Stock which may be issued or delivered under
the Plan but not then subject to an outstanding stock option or stock
appreciation rights and for the maximum number of shares as to which stock
options may be granted and as to which restricted or restricted performance
shares may be awarded under the Plan to any employee under Section 4, the number
and kind of shares of stock or other securities into which each outstanding
share of Common Stock shall be so changed or for which each such share shall be
exchangeable. Unless otherwise determined by the Committee, in its discretion,
any such stock or securities, as well as any cash or other property, into or for
which any restricted or restricted performance shares held in escrow shall be
changed or exchangeable in any such transaction shall also be held by the
Company in escrow and shall be subject to the same restrictions as are
applicable to the restricted or restricted performance shares in respect of
which such stock, securities, cash or other property was issued or distributed.

In case of any adjustment or substitution as provided for in this Section 6, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option price shall be carried to at least three decimal
places with the last decimal place rounded upwards to the nearest whole number.

If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash or extraordinary distribution
to holders of the Common Stock, (i) the Committee shall make any adjustments to
any then outstanding stock option or stock appreciation right which it
determines are equitably required to prevent dilution or enlargement of the
rights of grantees which would otherwise

 

14



--------------------------------------------------------------------------------

result from any such transaction and (ii) unless otherwise determined by the
Committee, in its discretion, any stock, securities, cash or other property
distributed with respect to any restricted or restricted performance shares held
in escrow or for which any restricted or restricted performance shares held in
escrow shall be exchanged in any such transaction shall also be held by the
Company in escrow and shall be subject to the same restrictions as are
applicable to the restricted or restricted performance shares in respect of
which such stock, securities, cash or other property was distributed or
exchanged.

No adjustment or substitution provided for in this Section 6 shall require the
Company to issue or sell a fraction of a share or other security. Accordingly,
all fractional shares or other securities which result from any such adjustment
or substitution shall be eliminated and not carried forward to any subsequent
adjustment or substitution. Owners of restricted or restricted performance
shares held in escrow shall be treated in the same manner as owners of Common
Stock not held in escrow with respect to fractional shares created by an
adjustment or substitution of shares, except that, unless otherwise determined
by the Committee, in its discretion, any cash or other property paid in lieu of
a fractional share shall be subject to restrictions similar to those applicable
to the restricted or restricted performance shares exchanged therefor.

If any such adjustment or substitution provided for in this Section 6 requires
the approval of shareholders in order to enable the Company to grant incentive
stock options or to comply with Section 162(m) of the Code, then no such
adjustment or substitution shall be made without prior shareholder approval.
Notwithstanding the foregoing, in the case of any incentive stock option, if the
effect of any such adjustment or substitution would be to cause the stock option
to fail to continue to qualify as an incentive stock option or to cause a
modification, extension or renewal of such stock option within the meaning of
Section 424 of the Code, the Committee may elect that such adjustment or
substitution not be made but rather shall use reasonable efforts to effect such
other adjustment of each then outstanding stock option as the Committee in its
discretion shall deem equitable and which will not result in any
disqualification, modification, extension or renewal (within the meaning of
Section 424 of the Code) of any such incentive stock option.

SECTION 7

Effect of the Plan on the Rights of Employees and Employer

Neither the adoption of the Plan nor any action of the Board or the Committee
shall be deemed to give any employee any right to be granted a stock option or
stock appreciation rights or to be awarded restricted or restricted performance
shares under the Plan. Nothing in the Plan, in any stock option or stock
appreciation rights granted under the Plan, in any

 

15



--------------------------------------------------------------------------------

restricted or restricted performance shares awarded under the Plan or in any
stock option agreement shall confer any right upon any employee to continue in
the employ of the Company or any Subsidiary or interfere in any way with the
rights of the Company or any Subsidiary to terminate the employment of any
employee at any time.

SECTION 8

Amendment and Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan are hereby specifically reserved to the Board; provided
always that no such termination shall terminate any outstanding stock options or
stock appreciation rights granted or restricted or restricted performance shares
awarded under the Plan and provided further that no such amendment of the Plan
shall, without stockholder approval (a) increase the total number of shares
which may be issued or delivered under the Plan, (b) make any changes in the
class of employees eligible to receive stock options, stock appreciation rights
or awards of restricted or restricted performance shares, (c) change the maximum
number of shares as to which stock options may be granted and as to which
restricted or restricted performance shares may be awarded to any employee under
Section 4 of the Plan, (d) extend the periods set forth in this Plan during
which stock options or stock appreciation rights may be granted or restricted or
restricted performance shares awarded beyond January 31, 2015 or (e) be made if
stockholder approval of the amendment is at the time required for stock options
or restricted or restricted performance shares under the Plan to qualify for the
exemption from Section 16(b) of the Exchange Act provided by Rule 16b-3 or by
the rules of the New York Stock Exchange or any stock exchange on which the
Common Stock may then be listed. No amendment or termination of the Plan shall,
without the written consent of the holder of a stock option, stock appreciation
rights or restricted or restricted performance shares theretofore granted under
the Plan, adversely affect the rights of such holder with respect thereto.

Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any stock agreement, the Board shall have the power to
amend the Plan in any manner deemed necessary or advisable for stock options,
stock appreciation rights or restricted shares granted under the Plan to qualify
for the exemption provided by Rule 16b-3 (or any successor rule relating to
exemption from Section 16(b) of the 1934 Act), and any such amendment shall, to
the extent deemed necessary or advisable by the Board, be applicable to any
outstanding stock options, stock appreciation rights or restricted shares
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any stock agreement. In the event of any such amendment to the
Plan, the holder of any stock options, stock appreciation rights or

 

16



--------------------------------------------------------------------------------

restricted shares outstanding under the Plan shall, upon request of the
Committee and as a condition to the exercisability of such stock options or
stock appreciation rights, execute a conforming amendment in the form prescribed
by the Committee to the stock agreement referred to in this Plan within such
reasonable time as the Committee shall specify in such request.

SECTION 9

Withholding

Income, excise or employment taxes may be required to be withheld by the Company
or a Subsidiary in connection with the grant or exercise of a stock option or
stock appreciation right, upon a “disqualifying disposition” of the shares
acquired upon exercise of an incentive stock option, at the time restricted or
restricted performance shares are granted or vest or upon the receipt by the
grantee of cash in payment of dividends on restricted or restricted performance
shares which have not vested. Any taxes required to be withheld by the Company
or any of its Subsidiaries upon the receipt by the grantee of cash in payment of
dividends may be satisfied by the Company by withholding the taxes required to
be withheld from the cash the grantee would otherwise receive. The Company will
request that the grantee pay any additional amount required to be withheld
directly to the Company in cash. If a grantee does not pay any taxes required to
be withheld by the Company or any of its Subsidiaries within ten days after a
request for the payment of such taxes, the Company or such Subsidiary may
withhold such taxes from any compensation to which the grantee is entitled.

SECTION 10

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be January 10, 1985,
the date of adoption of the Plan by the Board. The effective date of the most
current amendment and restatement of the Plan shall be February 14, 2006, the
date of the adoption of the same by the Board. The Plan was amended to prohibit
repricings on April 20, 1999. No stock option or stock appreciation rights may
be granted and no restricted or restricted performance shares may be awarded
under the Plan subsequent to January 31, 2015.

 

17